ON REHEARING
A careful review of the record convinces us that the amount awarded plaintiff in our former decree will not fully compensate him for his loss.
We have concluded that the items of $150, which we included as compensation for the depreciation suffered by reason of the fact that the automobile, even after all apparent damage has been repaired, will still not be as good as it was before the accident, should be increased to $350.
It is therefore ordered, adjudged and decreed that our former decree he amended so as to increase the amount therein awarded to $884.75, and, as thus amended, reinstated. Appellee to pay costs of appeal.